Title: To Thomas Jefferson from John Rutledge, Jr., 3 March 1789
From: Rutledge, John, Jr.
To: Jefferson, Thomas



Dr. Sir
Rome March 3d 1789

Letters which I have lately received from America determine me to carry into execution my Project of going into Spain and  Portugal, about which I doubted when I last had the pleasure of writing to you. Mr. Short and myself will leave Rome early on the morrow, for Florence; we think of remaining there but a very few days, and hope to be arrived at Marseilles by the first of the ensuing month: It is uncertain whether we will separate at Marseilles or at Bourdeaux, as I have not yet determined whether I shall go from Marseilles to Perpignan and so on to Barcelona &c. or embark at Bourdeaux and enter Spain at Bayonne; I shall prefer the last, if the season be not too much advanced, as it will give me an opportunity of navigating the Canal of Languedoc, which is from all accounts a wonderful work, and of seeing all the south of France. At the time of my leaving Paris, I regarded the going to Spain and Portugal as being very uncertain, and did not provide myself with introductory Letters for those Countries; and as the seeing Places without proper introductions, and seeing them with them, are almost as different as the seeing them, and the not seeing them at all, I take the liberty to request that you will procure for me letters to Madrid and Lisbon? The sentiments of friendship you have frequently been so good as to express for me, and the many occasions on which you have honored me with your protection and kindness, encourage me in now thus importuning you, and have laid a just foundation for the great attachment with which I am & ever shall be Your sincere friend & very humble Servt.,

Jno. Rutledge Junior

